EXHIBIT 10.21

WAIVER AGREEMENT, CONSENT AND
SIXTH AMENDMENT TO CREDIT AGREEMENT

This Waiver Agreement, Consent and Sixth Amendment to Credit Agreement, dated as
of November 13, 2015 (this "Agreement"), is by and among: INTERNATIONAL
SHIPHOLDING CORPORATION, a Delaware corporation ("ISC"), ENTERPRISE SHIP
COMPANY, INC., a Delaware corporation ("Enterprise"), SULPHUR CARRIERS, INC., a
Delaware corporation ("Sulphur Carriers"), CG RAILWAY, INC., a Delaware
corporation ("CG Railway"), CENTRAL GULF LINES, INC., a Delaware corporation
("Central Gulf'), WATERMAN STEAMSHIP CORPORATION, a New York corporation
("Waterman"), COASTAL CARRIERS, INC., a Delaware corporation ("Coastal"), N.W.
JOHNSEN & CO., INC., a New York corporation ("NWJ"), LMS SHIPMANAGEMENT, INC., a
Louisiana corporation ("LMS"), U.S. UNITED OCEAN SERVICES, LLC, a Florida
limited liability company ("UOS"), MARY ANN HUDSON, LLC, a Delaware limited
liability company ("MAH"), SHEILA MCDEVITT, LLC, a Delaware limited liability
company ("SAM"), TOWER, LLC, an Alabama limited liability company ("Tower"),
FRASCATI SHOPS, INC., an Alabama corporation ("Frascati"; ISC, Enterprise,
Sulphur Carriers, CG Railway, Central Gulf, Waterman, Coastal, NWJ, LMS, UOS,
MAH, SAM, Tower and Frascati, collectively, the "Borrowers"); the Lenders party
hereto and REGIONS BANK, as administrative agent (in such capacity,
"Administrative Agent") and collateral agent (in such capacity,
"Collateral  Agent"). All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

RECITALS:

A. The Borrowers, the Lenders and the Administrative Agent entered into that
certain Credit Agreement, dated as of September 24, 2013, as amended by that
certain First Amendment to Credit Agreement and Consent Agreement, dated as of
March 31, 2014, as amended by that certain Second Amendment to Credit Agreement
and Consent Agreement, dated as of October 27, 2014, as amended by that certain
Third Amendment to Credit Agreement and Consent Agreement, dated as of November
18, 2014, as amended by that certain Fourth Amendment to Credit Agreement and
Consent Agreement, dated as of April 14, 2015, and by that certain Fifth
Amendment to Credit Agreement and Consent Agreement, dated as of June 19, 2015
(as amended or modified from time to time, the "Credit Agreement").

B. The Lenders have extended credit to the Borrowers under the Credit Agreement
on the terms and subject to the conditions set forth therein.

C. The Borrowers, Lenders, Administrative Agent and Collateral Agent have
executed that certain Limited Waiver Agreement, dated as of September 30, 2015,
pursuant to which (a) the Borrowers acknowledged the occurrence of certain
Events of Default arising from their failure to comply with the financial
covenants contained in Section 8.08(a)(ii) (Minimum Liquidity) and Section
8.08(a)(v) (Minimum Consolidated Fixed Charge Coverage Ratio) of the Credit
Agreement for the Fiscal Quarter ending September 30, 2015 (such Events of
Default being referred to herein as the "Initial Designated Defaults") and (b)
subject to certain conditions, the Lenders' waived the Initial Designated
Defaults for a limit period of time through no longer than November 30, 2015.

 

1

--------------------------------------------------------------------------------

 

D. The Borrowers have also informed the Lenders that the Borrowers may have
failed to comply with Section 8.08(a)(i) (Maximum Consolidated Leverage Ratio)
of the Credit Agreement, for the Fiscal Quarter ending September 30, 2015 (the
"Additional Designated Default") due to accounting adjustments associated with
changing market valuations of certain assets classified as assets held for sale.
The Additional Designated Default and the Initial Designated Defaults shall be
referred to together herein as the "Designated Defaults".

E. The Borrowers have requested, subject to the terms and conditions set forth
herein, that the Lenders (i) permanently waive any Default or Event of Default
arising from the Designated Defaults, (ii) consent to certain Asset Sales and
other specified transactions, and (iii) agree to certain modifications of the
Credit Agreement.

NOW, THEREFORE, based upon the foregoing, and for good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties hereby agree as follows:

PART I

DEFINITIONS

Unless otherwise defined herein or the context otherwise requires, terms used in
this Agreement have the meanings provided in the Credit Agreement. As used
herein, the following terms shall have the following definitions:

"2015 Restructuring Plan" shall mean the plan prepared by the Company, detailing
the sale or other disposition of certain assets of the Company and its
Subsidiaries in the fourth Fiscal Quarter of 2015 and the first Fiscal Quarter
of 2016, as presented to the Lenders, the Company's divestiture of its dry bulk
fleet and specialty contracts business, related changes in the business and
operations of the Company and its Subsidiaries, the allocation among the Lenders
and the holders of Other Designated Indebtedness of their respective Pro Rata
Allocation Percentages of certain Asset Sales, and the waiver, amendment or
modification of operative agreements relating to the Other Designated
Indebtedness.

"Capital Reserve Amount" means the amount of proceeds from the sale or other
disposition of certain Other Designated Assets which the Company or its
Subsidiaries may retain for working capital purposes as indicated on Schedule
"A" attached to this Agreement.

"Other Designated Assets" has the meaning ascribed to such term in Section 3.2
hereof.

"Other Designated Indebtedness" means the Indebtedness of the Company and any of
its Subsidiaries under the following facilities, in each case as amended from
time to time: (i) that certain Senior Secured Term Loan Credit Agreement, dated
as of April 20, 2015, among DVB Bank SE as facility agent, the lenders from time
to time parties thereto, East Gulf Shipholding, Inc. ("EGS") as borrower, and
the Company as a guarantor, with an aggregate outstanding principal balance as
of November 1, 2015 equal to approximately $30,400,000; (ii) that certain Senior
Secured Term Loan Credit Agreement, dated as of August 26, 2014, among DVB Bank
SE as facility agent, the lenders from time to time parties thereto, Central
Gulf as borrower, and the Company as a guarantor, with an aggregate outstanding
principal balance as of November 1, 2015 equal to approximately $35,538,461 (the
"Green Bay Credit Agreement"); (iii) that certain Assigned,

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

3

--------------------------------------------------------------------------------

 

Assumed, Amended and Restated Senior Secured Term Loan Facility Agreement, dated
as of June 10, 2015, among ING Bank, N.V. as facility agent, the lenders from
time to time parties thereto, Dry Bulk Australia Ltd. and Dry Bulk Americas Ltd.
as borrowers, and the Company as a guarantor, with an aggregate outstanding
principal balance as of November 1, 2015 of approximately $48,732,380 (the "ING
Facility Agreement"); (iv) that certain Bareboat Charter Agreement, dated as of
November 27, 2012, among Central Gulf as charterer, the Company as a guarantor,
and Pacific Western Bank (as successor by merger to Capital Source Bank) as the
owner, with aggregate outstanding obligations thereunder as of November 1, 2015
of approximately $26,000,000; (v) that certain Loan Agreement, dated as of
December 28, 2011, by and among LCI Shipholdings, Inc. (as successor by
assignment from Waterman) as borrower, the Company as guarantor, and Capital
One, National Association as lender, with an aggregate outstanding principal
balance as of November 1, 2015 equal to approximately $7,277,678; (vi) that
certain Bareboat Charter Agreement, dated as of December 28, 2012, among Central
Gulf as charterer, the Company as guarantor, and BB&T Equipment Finance
Corporation as the owner, with aggregate outstanding obligations thereunder as
of November 1, 2015 of approximately $25,000,000 (the "Green Cove Charter
Agreement"); (vii) that certain Bareboat Charter Agreement, dated as of November
27, 2012, among Sulphur Carriers, Inc. as charterer, the Company as guarantor,
and BMO Harris Equipment Finance Company as owner, with aggregate outstanding
obligations thereunder as of November 1, 2015 of approximately $27,000,000; and
(viii) that certain Loan Agreement, dated as of August 25, 2014, among LCI
Shipholdings, Inc. as borrower, the Company as guarantor, and Citizens Asset
Finance, Inc. (f/k/a RBS Asset Finance, Inc.) as lender, with an aggregate
outstanding principal balance as of November 1, 2015 of approximately
$19,200,000.

"Pro Rata Allocation Percentage" shall mean, (1) with respect to the Lenders,
the ratio in effect at any time whereby (a) the numerator equals the Outstanding
Amount of the Loan Obligations plus the Letter of Credit Obligations, and (b)
the denominator equals the sum of (i) the Outstanding Amount of the Loan
Obligations and Letter of Credit Obligations plus (ii) the aggregate outstanding
principal amount (or required current and future lease or charter payments) in
respect of the Other Designated Indebtedness; and (2) with respect to the holder
of any Other Designated Indebtedness, the ratio in effect any time whereby (a)
the numerator equals the outstanding principal amount (or required current and
future lease or charter payments) owed to such holder in respect of such Other
Designated Indebtedness, and (b) the denominator equals the sum of (i) the
Outstanding Amount of the Loan Obligations and Letter of Credit Obligations plus
(ii) the aggregate outstanding principal amount (or required current and future
lease or charter payments) in respect of the Other Designated Indebtedness. The
Pro Rata Allocation Percentage may change from time to time based upon relative
changes in the Outstanding Amount of the Loan Obligations and Letter of Credit
Obligations, on the one hand, and the outstanding amounts of the Other
Designated Indebtedness, on the other.

PART II

REAFFIRMATION AND WAIVER

Section 2.1. Reaffirmation of Existing Debt and Liens.The Borrowers hereby

acknowledge and confirm that (a) the Borrowers' Obligations to repay the Term
Loan A, the Revolving Loans, and all other Obligations owed to the
Administrative Agent, the Collateral Agent, the Lenders and any of their
respective Affiliates, arising under the Credit Documents or otherwise, are
valid, binding, and unconditional, and are not subject to any offsets, defenses,
counterclaims,

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

4

--------------------------------------------------------------------------------

 

credits or adjustments of any kind or nature, or if any of the Borrowers has any
such claims, counterclaims, offsets, credits or defenses, the same are hereby
fully and irrevocably waived, relinquished and released in consideration of the
execution and delivery of this Agreement by the Lenders; (b) the Collateral
Agent has a valid and enforceable first priority perfected Lien against the
Collateral and any other property in which any Borrower has granted a Lien in
favor of the Collateral Agent or any Lender pursuant to the Credit Documents;
(c) this Agreement shall in no manner impair or otherwise adversely affect such
Liens; (d) each of the Lenders, the Administrative Agent and the Collateral
Agent has performed fully all of its respective obligations under the Credit
Documents; and (e) by entering into this Agreement, except as expressly set
forth in Section 2.2 hereof, the Lenders do not waive or release any term or
condition of the Credit Documents or of any other document or instrument, or any
of their respective rights or remedies under such Credit Documents or applicable
law, or any of the Borrowers' respective Obligations thereunder.

Section 2.2.Waiver of Designated Defaults. Subject to the occurrence of the
Effective

Date (as defined below), the Lenders hereby waive the Designated Defaults;
provided, however, that the foregoing waiver shall not be deemed to modify or
affect the obligations of the Borrowers to comply with each and every other
Obligation, covenant, duty, or agreement under the Credit Agreement and the
other Credit Documents, in each case as amended, from and after the date hereof.
This waiver is a one-time waiver and shall not be construed to be a waiver of or
in any way obligate the Lenders to waive any other Default or Event of Default
under the Credit Agreement and the other Credit Documents that may occur from
and after the date hereof.

PART III
CONSENTS

Section 3.1.Sale of Glovis Countess.Subject to the occurrence of the Effective
Date,

notwithstanding sections 8.9(b) and 8.11 of the Credit Agreement, the Required
Lenders hereby consent to the sale (or to the Sale and Leaseback) by EGS of its
vessel the Glovis Countess in an arms'-length transaction, provided that:

(a) such sale occurs not later than December 31, 2015;

(b) the Net Cash Proceeds of such sale (excluding the effect of any lease
payments made in connection with a Sale and Leaseback) are not less than
$14,000,000; and

(c) the Net Cash Proceeds from such sale (or such Sale and Leaseback) shall be
deposited in a Borrower's or a Borrower's wholly-owned Subsidiary's general
deposit account maintained at any Lender and retained by the Borrowers or a
Borrower's wholly-owned Subsidiary (except as otherwise set forth herein) for
general working capital purposes consistent with the implementation of the
Company's 2015 Restructuring Plan.

In connection with EGS's sale of the Glovis Countess, notwithstanding section
8.13 of the Credit Agreement, the Required Lenders further consent to the
Company's or its Subsidiaries' use of up to $912,000 of the proceeds of such
sale to prepay the obligations of Central Gulf and the Company under the Green
Bay Credit Agreement.

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

5

--------------------------------------------------------------------------------

 

Section 3.2.Sale of Other Designated Assets. Subject to the occurrence of the
Effective

Date, notwithstanding section 8.9(b) of the Credit Agreement, the Required
Lenders hereby consent to the sale or other disposition by the applicable
Borrowers, or their respective Subsidiaries, of the assets identified on
Schedule "A" attached hereto and incorporated by reference (such assets being
referred to herein as the "Other Designated Assets"), provided that:

(a) all such sales or other dispositions of the Other Designated Assets are
arms'-length transactions which occur and are completed by not later than March
31, 2016;

(b) at the time of any such sale or other disposition of any such Other
Designated Assets, no Default or Event of Default shall have occurred and be
continuing; and

(c) within one Business Day's receipt by the Company (or its Subsidiary) of Net
Cash Proceeds from any sale or other disposition of any of the Other Designated
Assets, the Company, or such applicable Subsidiary, shall pay directly to the
Administrative Agent, for the benefit of the Lenders, an amount equal to the
Lenders' Pro Rata Allocation Percentage then in effect multiplied by the
difference between (i) such Net Cash Proceeds less (ii) the applicable Capital
Reserve Amount for each such asset, if any, as indicated on Schedule "A".

All such Net Cash Proceeds of the sale or other disposition of the Other
Designated Assets which are paid to the Administrative Agent shall be applied to
prepay the Term Loan A in the direct order of maturities, beginning with the
principal payment due on March 31, 2016.

Section 3.3.Sale/Leaseback of HQ Facility. Subject to the occurrence of the
Effective

Date, notwithstanding sections 8.9(b) and 8.11 of the Credit Agreement, the
Required Lenders hereby consent to the Company's sale of (or entering into a
Sale and Leaseback Transaction with respect to) its real property and
improvements, located in Orleans Parish, Louisiana, and more particularly
identified on Schedule "B" attached hereto and incorporated by reference (such
real property and improvements being referred to herein as the "HQ Facility"),
provided that:

(a) such sale (or Sale and Leaseback Transaction) occurs in an arms'-length
transaction not later than March 31, 2016;

(b) at the time of any such sale (or Sale and Leaseback Transaction), no Default
or Event of Default shall have occurred and be continuing; and

(c) upon the closing of any such sale (or Sale and Leaseback Transaction), the
Company shall comply with the terms of the HQ Mortgage and cause to be paid
directly to the Collateral Agent, for the benefit of the Lenders, an amount
equal to the Lenders' Pro Rata Allocation Percentage then in effect applied to
the amount of such Net Cash Proceeds.

All such Net Cash Proceeds from such sale (or Sale and Leaseback Transaction)
with respect to the HQ Facility which are paid to the Collateral Agent shall be
applied to prepay the Term Loan A in inverse order of maturities.

Section 3.4. Sale of Peggy Palmer and Naida Ramil. Subject to the occurrence of
the Effective Date, the Required Lenders hereby consent to (i) the sale by U.S.
United Ocean Services,

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

6

--------------------------------------------------------------------------------

 

LLC of its vessels the Peggy Palmer and the Naida Ramil, and (ii)
contemporaneously with each such sale, the release of the vessels Peggy Palmer
and Naida Ramil as Collateral; provided that:

(a) at the time of each such sale and release, no Default or Event of Default
shall have occurred and be continuing;

(b) such sales occur in arms'-length transactions not later than December 22,
2015; and

(c) the aggregate Net Cash Proceeds of such sales shall equal at least
$1,800,000, and 100% of the Net Cash Proceeds of such sales shall be paid
directly to the Collateral Agent, no later than December 22, 2015, to prepay the
Term Loan A, applied in accordance with Section 2.12(b)(ii) of the Credit
Agreement.

Section 3.5.Sale of Assets of FSI. Subject to the occurrence of the Effective
Date, the

Required Lenders hereby consent to (i) the sale by Frascati Shops, Inc. and
Tower, LLC (collectively, "FSI") of all assets and properties of FSI, and (ii)
contemporaneously with such sale, the release of such assets and properties of
FSI as Collateral; provided that:

(a) at the time of such sale and release, no Default or Event of Default shall
have occurred and be continuing;

(b) such sales occur in arms'-length transactions not later than December 22,
2015; and

(c) the aggregate Net Cash Proceeds of such sales shall equal at least
$4,500,000, and 100% of the Net Cash Proceeds of such sales shall be paid
directly to the Collateral Agent, no later than December 22, 2015, to prepay the
Term Loan A, applied in accordance with Section 2.12(b)(ii) of the Credit
Agreement.

Section 3.6.Disposition of Intermarine Contracts. Subject to the occurrence of
the

Effective Date, the Required Lenders hereby consent to (i) Waterman's sale,
assignment, early termination or other disposition of its bareboat charter
agreements with Intermarine, LLC (the "Intermarine Contracts"), and (ii)
contemporaneously with the final payment in connection with such disposition,
the release of the Intermarine Contracts as Collateral; provided that:

(a) at the time of such disposition, no Default or Event of Default shall have
occurred and be continuing;

(b) such dispositions occur in arms'-length transactions not later than December
15, 2015;

(c) the Net Cash Proceeds of such dispositions of the Intermarine Contracts
shall equal at least $9,000,000 in the aggregate; and

(d) the Net Cash Proceeds of such dispositions shall be payable as follows: (a)
$3,000,000 of such Net Cash Proceeds have been timely paid to the Collateral
Agent on or

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

7

--------------------------------------------------------------------------------

 

about November 5, 2015; (b) up to $2,000,000 of such Net Cash Proceeds shall be
initially retained by Waterman and the other Borrowers for working capital
purposes and fully repaid to the Collateral Agent upon the earlier of (1) the
sale of the Glovis Countess, and (2) December 31, 2015; and (c) 100% of the
remaining Net Cash Proceeds of such dispositions of the Intermarine Contracts,
equal in amount to at least $4,000,000, shall be paid directly to the Collateral
Agent upon Waterman's receipt thereof and not later than December 22, 2015.

All such Net Cash Proceeds paid to the Collateral Agent shall be applied to
prepay the Term Loan A in accordance with Section 2.12(b)(ii) of the Credit
Agreement.

Section 3.7.Sale of NWJ. Subject to the occurrence of the Effective Date, the
Required

Lenders hereby consent to (i) the sale by the Company of all of the stock of
NWJ, or the sale by NWJ of all its assets and properties, in a single sale or
series of transactions, and (ii) contemporaneously with such sales, the release
of such assets and properties of NWJ as Collateral; provided that:

(a) at the time of such sale and release, no Default or Event of Default shall
have occurred and be continuing;

(b) such sales occur in arms'-length transactions not later than June 30, 2016;
and

(c) the aggregate Net Cash Proceeds of such sales shall equal at least
$2,500,000, and 100% of the Net Cash Proceeds of such sales shall be paid
directly to the Collateral Agent, not later than June 30, 2016, to prepay the
Term Loan A, applied in accordance with Section 2.12(b)(ii) of the Credit
Agreement.

Section 3.8.Liens and Guaranty by Gulf South Shipping Pte. Ltd. Subject to the

occurrence of the Effective Date, notwithstanding sections 8.1 and 8.2,
respectively, of the Credit Agreement, the Required Lenders hereby consent to
(i) the Company's Subsidiary, Gulf South Shipping Pte Ltd. ("GSS"), guarantying
the Indebtedness of Dry Bulk Australia, Ltd. and Dry Bulk Americas, Ltd.
(collectively, the "Dry Bulk Companies") under the ING Facility Agreement, and
(ii) GSS's granting of Liens on its vessels Bali Sea and Banda Sea, and their
related earnings and insurances, in favor of ING Bank N.V., as security trustee,
to secure GSS's guaranty of the Indebtedness arising under the ING Facility
Agreement.

Section 3.9.Pre-Payments under Other Designated Indebtedness. Subject to the

occurrence of the Effective Date, notwithstanding section 8.13 of the Credit
Agreement, the Required Lenders hereby consent to the Company's and its
respective Subsidiaries' agreement: (i) to increase the quarterly principal
installments due under the Green Bay Credit Agreement from $740,384.62 to
$962,500.00, beginning with the next such quarterly payment due on November 29,
2015; (ii) to increase the amount of restricted cash pledged under the Green Bay
Credit Agreement as of March 30, 2016 by $1,680,000 and by an additional
$1,490,000 by June 30, 2016; and (iii) to increase the quarterly principal
installments due under the ING Facility Agreement by an aggregate amount of
$1,000,186.48 spread across four tranches under such facility (an increase of
$190,744.04 under the Dry Bulk Americas tranche, an increase of $375,000.00
under the Dry Bulk Australia tranche, an increase of $217,221.22 under the UBC
Houston tranche, and an increase of $217,221.22 under the UBC Hamburg tranche),
provided that no such increased principal installments under the ING Facility
Agreement are made or effected prior to January 6, 2016, and that the increased

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

8

--------------------------------------------------------------------------------

 

principal installment with respect to the Dry Bulk Australia tranche is not made
or effected prior to March 20, 2016; provided, further, that the Lenders'
consent to each such additional principal installment under the Green Bay Credit
Agreement and the ING Facility Agreement is expressly subject to the condition
that, at the time of each such additional payment, no Default or Event of
Default has occurred and is continuing as of each respective payment date or
after giving effect to any such payment.

Section 3.10.   Pledge of Common Stock in GSS. Subject to the occurrence of the

Effective Date, notwithstanding section 8.2 of the Credit Agreement, the
Required Lenders hereby consent to the Company's pledging up to 65% of its
common stock in GSS to secure its obligations under the Green Bay Credit
Agreement; provided, that at the time of such pledge, (i) no Default or Event of
Default has occurred and is continuing under the Credit Agreement; and (ii) all
of the Borrowers' and their respective Subsidiaries' obligations under the ING
Facility Agreement have been paid in full and all Liens encumbering all
collateral securing such obligations (including without limitation all preferred
ship mortgages on the vessels Banda Sea and the Bali Sea) have been released and
such vessels remain unencumbered after the termination of the ING Facility
Agreement.

Section 3.11. Disposition of Indonesian Assets. Subject to the occurrence of the
Effective Date, notwithstanding section 8.9(b) of the Credit Agreement, the
Required Lenders hereby consent to the Company's (or GSS's sale) or other
disposition of (i) its interests in the PT Freeport Indonesia contract among PT
Freeport Indonesia, PT Amas, and GSS, and (ii) the related notes receivable held
by MPV Netherlands B.V. and/or MPV Netherlands C.V, associated with the sale of
the vessels Flores Sea and Sawu Sea, with an aggregate principal balance on such
note receivable of approximately $26,175,000 (the "Indonesian Assets"), with the
Company's retaining up to $23 million of the Net Cash Proceeds of such sale or
other disposition as working capital and to enable Central Gulf to buy-out and
terminate the Green Cove Charter Agreement; provided, that (i) such sale or
other disposition of the Indonesian Assets occurs in an arms'-length transaction
not later than March 31, 2016; (ii) at the time of such sale or other
disposition of the Indonesian Assets and the acquisition of the Green Cove by
Central Gulf or any other Subsidiary of the Company, (A) no Default or Event of
Default exists, and (B) the Outstanding Amount of the Loan Obligations and the
Letter of Credit Obligations is less than $57,000,000 in the aggregate; and
(iii) the Company and Central Gulf cause the Green Cove to remain a United
States flagged vessel unencumbered by any preferred ship mortgage or other Lien
following the termination of the Green Cove Charter Agreement.

Except as expressly provided herein, the above consents set forth in this Part
III shall not modify or affect the Credit Parties' obligations to comply fully
with the duties, terms, conditions and covenants contained in the Credit
Agreement and the other Credit Documents at all times. The consents provided
herein are limited solely to the matters expressly identified herein, and
nothing contained in this Agreement or any other Credit Document shall be deemed
to constitute a consent or waiver of any other duty, term, condition, or
covenant contained in the Credit Agreement or any other Credit Document, or of
any rights or remedies the Administrative Agent, the Collateral Agent or any
Lender may have under the Credit Agreement or other Credit Documents or under
applicable law. Without limiting the generality of the foregoing, except as
expressly set forth herein, none of the Lenders has consented or agreed,
implicitly or explicitly, to any of the terms, conditions or provisions of any
modifications or other requirements or provisions associated with the Company's

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

9

--------------------------------------------------------------------------------

 

obtaining waivers, consents or other accommodations of any kind from the holders
of the Other Designated Indebtedness.

PART IV

AMENDMENTS TO CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Effective Date, and in
reliance on the representations and warranties contained herein, the Credit
Agreement is hereby amended in accordance with this Part IV. Except as so
amended, the Credit Agreement and the other Credit Documents shall remain in
full force and effect.

Section 4.1. Amendment of Definition of "Aggregate Revolving Commitments".
Section 1 of the Credit Agreement is amended by modifying the definition of
"Aggregate Revolving Commitments" to read in its entirety as follows:

"Aggregate Revolving Commitments" means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Sixth Amendment Effective Date is $38,200,000.

Section 4.2. Amendment of Definition of "Applicable Margin". Section 1 of the
Credit Agreement is amended by modifying the definition of "Applicable Margin"
to read in its entirety as follows:

"Applicable Margin" means, from and after the Sixth Amendment Effective Date,
the percentage per annum corresponding to the respective time periods in the
table set forth below.

Time Period

Adjusted LIBOR Rate
Loans and Letter of Credit Fees

Base Rate Loans

Commitment Fee

From Sixth Amendment Effective Date through June 30, 2016

9.25%

9.25%

0.500%

From July 1, 2016 through the Maturity Date

10.00%

10.00%

0.500%

 

Section 4.3. Amendment of Definition of "Consolidated EBITDA".Section 1 of

the Credit Agreement is further amended by modifying the definition of
"Consolidated EBITDA" to read in its entirety as follows:

"Consolidated EBITDA" means, for any period, with respect to the Company and its
Subsidiaries, the sum of (without duplication) (a) Consolidated Net Income; (b)
all Consolidated Interest Expense of the Company and its Subsidiaries; (c)
income taxes of the Company and its Subsidiaries; and (d) depreciation and
amortization of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP for such period; provided that if any Subsidiary
is not wholly-owned by the Company, Consolidated EBITDA shall be reduced (to the
extent not otherwise reduced in accordance with GAAP) by an amount equal to (i)
the amount of Consolidated Net Income attributable to such Subsidiary

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

10

--------------------------------------------------------------------------------

 

multiplied by (ii) the percentage ownership interest in the income of such
Subsidiary not owned by the Company on the last day of such period; provided,
further, that, beginning with the period of four Fiscal Quarters ending December
31, 2015, all non-cash gains and/or losses from dispositions of any assets
allowed under the Sixth Amendment or otherwise consented to by the Required
Lenders shall be excluded in the calculation of Consolidated EBITDA.

Section 4.4. Amendment of Definition of "Letter of Credit Sublimit". Section 1
of the Credit Agreement is further amended by modifying the definition of
"Letter of Credit Sublimit" to read in its entirety as follows:

"Letter of Credit Sublimit" means: (i) from and after the Sixth Amendment
Effective Date through and including March 30, 2016, $7,200,000; (ii) from and
after March 31, 2016 through and including June 29, 2016, $5,520,000; and (iii)
from and after June 30, 2016 through the Revolving Commitment Termination Date,
$3,460,000.00.

Section 4.5. Amendment of Definition of "Revolving Commitment Termination Date".
Section 1 of the Credit Agreement is further amended by modifying the definition
of "Revolving Commitment Termination Date" to read in its entirety as follows:

"Revolving Commitment Termination Date" means the earliest to occur of (a) July
20, 2017; (b) the date the Revolving Commitments are permanently reduced to zero
pursuant to Section 2.11(b); and (c) the date of the termination of the
Revolving Commitments pursuant to Section 9.2.

Section 4.6. Amendment of Definition of "Specified Impairment Losses".Section 1
of

the Credit Agreement is further amended by modifying the definition of
"Specified Impairment Losses" to read in its entirety as follows:

"Specified Impairment Losses" means impairment losses incurred by the Company
and its Subsidiaries, on a consolidated basis, that, in accordance with GAAP,
result from the sale or placement of the following assets as held for sale on
the balance sheet of the Company and its Subsidiaries: the EGS Tide vessel, the
Ocean Porpoise vessel, and each of the other vessels and other assets scheduled
to be sold by the Company and its Subsidiaries pursuant to the 2015
Restructuring Plan for which the Lenders have provided their express consent to
the sale or other disposition thereof in the Sixth Amendment. Such Specified
Impairment Losses shall not exceed in amount, in the aggregate and without
duplication, $132,000,000, which amount includes the losses incurred by the
Company and its Subsidiaries, on a consolidated basis, that, in accordance with
GAAP, resulted from the placement of the EGS Crest vessel, the EGS Wave vessel,
the Naida Ramil vessel and the Peggy Palmer vessel, as held for sale on the
balance sheet of the Company and its Subsidiaries as provided for in that Third
Amendment to Credit Agreement and Consent Agreement, dated as of November 18,
2014; provided that such impairment losses are incurred by not later than March
31, 2016.

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

11

--------------------------------------------------------------------------------

 

Section 4.7. Amendment of Definition of "Term Loan A Maturity Date". Section 1
of the Credit Agreement is further amended by modifying the definition of "Term
Loan A Maturity Date" to read in its entirety as follows:

"Term Loan A Maturity Date" means July 20, 2017.

Section 4.8. Addition of New Definitions to the Credit Agreement. Section 1 of
the Credit Agreement is further amended by adding the following definitions to
such section in the appropriate alphabetical order:

"2015 Restructuring Plan" means the plan prepared by the Company, detailing the
sale or other disposition of certain assets of the Company and its Subsidiaries
in the fourth Fiscal Quarter of 2015 and the first Fiscal Quarter of 2016, as
presented to the Lenders, the Company's divestiture of its dry bulk fleet and
specialty contracts business, related changes in the business and operations of
the Company and its Subsidiaries, the allocation among the Lenders and the
holders of Other Designated Indebtedness of their respective Pro Rata Allocation
Percentages from certain Asset Sales, and the waiver, amendment or modification
of operative agreements relating to the Other Designated Indebtedness.

"Sixth Amendment" means that certain Waiver Agreement, Consent and Sixth
Amendment to Credit Agreement, dated as of November 13, 2015, by and among the
Borrowers, the Lenders, and the Administrative Agent.

"Sixth Amendment Effective Date" shall mean November 13, 2015.

Section 4.9.Amendment of Section 2.3(a) (Issuance of Letters of Credit). Section
2.3(a)

of the Credit Agreement is further amended by adding the following sentence to
the end of Section 2.3(a):

Notwithstanding the foregoing, from and after the Sixth Amendment Effective
Date, the Borrowers shall not request the issuance of, and the Issuing Banks
shall not issue, any Letters of Credit for the account of any Borrower or any of
its Subsidiaries without the prior approval of the Required Lenders and the
Issuing Banks.

Section 4.10. Amendment of Section 2.6(c) (Amortization of Term Loan A). Section
2.6(c) of the Credit Agreement is amended by modifying subsection (c) to read in
its entirety as follows:

(c)Term Loan A. From and after the Sixth Amendment Effective Date, the

outstanding principal amount of the Term Loan A shall be repaid thereafter in
installments on the date and in the amounts set forth in the table below (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.11 or otherwise), unless accelerated sooner pursuant to
Section 9:

Payment Dates

Principal Amortization Payment

December 15, 2015

$1,125,000

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

 

12

--------------------------------------------------------------------------------

 

March 15, 2016

$4,125,000

June 30, 2016

$1,125,000

September 30, 2016

$1,125,000

December 31, 2016

$1,125,000

March 31, 2017

$1,125,000

June 30, 2017

$1,125,000

Term Loan A Maturity Date

Outstanding Principal Balance of Term Loan A

 

Section 4.11. Amendment of Section 2.11(c)(ii) (Prepayment from Asset Sales and
Involuntary Dispositions). Section 2.11(c)(ii) of the Credit Agreement is
amended to read in its entirety as follows:

(ii)Asset Sales and Involuntary Dispositions. Prepayment will be made on the

Loan Obligations, on the Business Day following the Borrowers' receipt of Net
Cash Proceeds required to be prepaid pursuant to the provisions hereof, in an
amount equal to one hundred percent (100%) of the Net Cash Proceeds received
from any Asset Sale (or Involuntary Disposition) with respect to any Collateral
by any Credit Party.

Section 4.12. Addition of New Subsection in Section 2.1 1(c) (Prepayment from
Letter of Credit Draws). Section 2.11(c) is further amended by adding a new
subsection (v), immediately following existing subsection (iv), reading in its
entirety as follows:

(v)Letter of Credit Draws. Prepayment will be made on the Obligations in an

amount equal to one hundred percent (100%) of the amount of any draws under any
of the Letters of Credit which are honored by any Issuing Bank after the Sixth
Amendment Effective Date, unless in each instance the Company or one of the
other Borrowers has reimbursed such Issuing Bank other than from the proceeds of
any Revolving Loan, on or before the Reimbursement Date, in an amount and in
same day funds equal to the amount of such honored drawing.

Section 4.13. Amendment of Section 2.12(b)(ii) (Application of Prepayments).
Section 2.12(b)(ii) of the Credit Agreement is amended to read in its entirety
as follows:

Mandatory prepayments in respect of Asset Sales of Collateral and Involuntary
Dispositions of Collateral under Section 2.11(c)(ii) above, Debt Transactions
under Section 2.11(c)(iii), and Equity Transactions under Section 2.11(c)(iv)
shall be applied as follows: first, to the Term Loan A, until paid in full, and
then to the Revolving Obligations with a permanent reduction in the Aggregate
Revolving Commitments. Mandatory prepayments in respect of Letter of Credit
Draws under Section 2.11(c)(ii)(v) shall be applied as follows: first, to the
Revolving Obligations with a permanent reduction in the Aggregate Revolving
Commitments, until paid in full and terminated, and then to the Term Loan A.
Mandatory prepayments with respect to the Term Loan A will be applied to
remaining principal installments thereunder in inverse order of maturity.

Section 4.14.  Amendment of Section 7.1 (Financial Statements and Other
Reports). Section 7.1 of the Credit Agreement is amended by: (i) striking the
word "and" at the end of Section 7.1(g);

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

13

--------------------------------------------------------------------------------

 

(ii) re-numbering existing clause (h) as the new clause (l) thereof; and (iii)
inserting new clauses (h), (i), (j), and (k) thereof, reading as follows:

(h) Monthly Financial Statements. Within 20 calendar days after the end of each
calendar month, consolidated financial statements (including a consolidated
balance sheet and the related statements of income, cash flows and retained
earnings) of the Company for such preceding calendar month. Such financial
statements shall be unaudited and shall set forth in comparative form the
corresponding figures for the corresponding calendar month of the previous
Fiscal Year, all in reasonable detail and consistent in all material respect
with the manner of presentation of financial statements previously delivered to
the Lenders, and with a Financial Officer Certification with respect thereto;

(i) Rolling Cash Flow Reports. By 5:00 p.m. (Central time) on each Tuesday of
each calendar week, an updated rolling thirteen (13) week cash flow forecast for
the Borrowers, in such form, detail and content as is reasonably satisfactory to
the Administrative Agent, and showing actual versus projected cash flow for the
preceding calendar week, detailing variances in actual versus projected amounts
and explaining in narrative form any material variances. Such reports shall
include, without limitation, (i) weekly billed freight and miscellaneous
outstanding reports and total accounts payable and past due accounts payable
detail; (ii) a list of all actual cash receipts from operations during the prior
calendar week (itemized to identify the payer and amount received); (iii) a
listing of all actual disbursements (by payee and amount) made during the prior
calendar week together with the identification of check payments supported by
register entries; and (iv) detail showing all Net Cash Proceeds from Asset Sales
received during the prior calendar week and any disbursements thereof in
connection with the 2015 Restructuring Plan, with all supporting calculations;

(j) Asset Sale Contracts and Reports. (1) Within five (5) Business Days of any
Borrower's (or any Subsidiary's) receipt thereof; all executed contracts and all
closing statements with regard to any Asset Sales (including any sales of
Collateral and any sales of assets pursuant to the 2015 Restructuring Plan as
referenced in the Sixth Amendment), and (2) by the 15th and 29th calendar day of
each month, a report, describing all activity with respect to the Company's or
any of its Subsidiaries' efforts to sell or otherwise dispose of any assets or
properties, such report to be in such form, detail and content as is
satisfactory to the Administrative Agent;

(k) Compliance Certificates and Reports. Within two (2) Business Days of the
delivery by any Borrower (or by any Subsidiary of any Borrower) of any
compliance certificate, any notice of compliance or non-compliance, any
financial covenant calculations, any notices of default or any other similar
reports, notices or statements to the holders of any Other Designated
Indebtedness (as defined in the Sixth Amendment), a true and complete copy of
the same to the Administrative Agent; and

Section 4.15. Addition of Section 7.6(b) (Access of Financial Consultant). The
Credit Agreement is further amended by (i) adding the designation "(a)" before
the existing heading "Inspections" in Section 7.6, to denote the creation of
subsections 7.6(a) and (b), and (ii) adding a new subsection (b), immediately
following subsection (a), reading in its entirety as follows:

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

14

--------------------------------------------------------------------------------

 

(b)Financial Consultant. The Borrowers shall, and shall cause their respective

Subsidiaries to, grant access to and cooperate with representatives of Gulf
Atlantic Capital Corporation (or any replacement or successor selected by the
Administrative Agent, the "Consultant"), allowing and enabling the Consultant to
examine the Borrowers' and their respective Subsidiaries' financial, corporate
and operating records, making available to the Consultant such officers,
managers, financial advisors, investment bankers, independent public accountants
and other persons as the Consultant may reasonably designate, all at such
reasonable times during normal business hours as may be requested by the
Consultant. The Borrowers shall pay monthly, within five (5) Business Days of
their receipt of a written summary invoice (with cumulative timekeeper detail),
all reasonable documented fees, costs and expenses incurred by or for the
benefit of the Administrative Agent in connection with the Consultant's
performance of its services.

Section 4.16. Amendment of Section 8.4 (Restricted Payments). Section 8.4 of the
Credit Agreement is modified by amending subsection (d) thereof to read in its
entirety as follows:

(d)the Company may declare and make dividends to its shareholders; provided

that, with respect to any cash payment of quarterly dividends on the outstanding
common stock of the Company, at the time of any declaration or payment thereof,
(i) no Event of Default exists and (ii) the Company and its Subsidiaries shall
have a minimum Liquidity of at least $30 million, measured after giving pro
forma effect to the payment of any such dividends; provided further that, with
respect to any cash payment of quarterly dividends on any outstanding preferred
stock of the Company, (i) no cash payment of such dividends shall be made prior
to January 29, 2016, and (ii) no cash payment of such dividends shall be paid on
January 30, 2016 or thereafter unless (A) no Default or Event of Default has
occurred and is continuing at the time of any declaration or payment thereof,
(B) the aggregate Outstanding Amount of Loans and Letter of Credit Obligations
as of January 1, 2016 equaled less than $61,150,000, and (C) the Company and its
Subsidiaries have, at the time of the Company's declaration of any such cash
dividends on the preferred stock and at the time of its payment thereof,
aggregate available cash balances of at least $5 million, net of all outstanding
payments and other disbursements, after giving pro forma effect to any such
dividend payments. Upon the request of the Company, the Required Lenders may, in
their sole discretion, waive any of the foregoing prerequisites for the payment
of cash dividends in respect of its preferred stock.

Section 4.17.     Amendment of Section 8.6 (Investments). Section 8.6 of the
Credit

Agreement is modified to read in its entirety as follows:

Section 8.6    Investments. No Credit Party shall, nor shall it permit any of
its

Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture, except:

(a) Investments in cash and Cash Equivalents and deposit accounts or securities
accounts in connection therewith;

(b) Investments existing as of the Sixth Amendment Effective Date;

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

15

--------------------------------------------------------------------------------

 

(c) Investments (i) in a Credit Party by any other Credit Party, (ii) in a
Credit Party or any Subsidiary of a Credit Party by a Subsidiary that is not a
Credit Party, and (iii) in a Subsidiary that is not a Credit Party by any Credit
Party, provided in each instance with respect to foregoing clauses (i), (ii) and
(iii) such Investments are solely in the form of accounts receivable and
accounts payable (or notes receivable and notes payable) among such Persons
incurred in the ordinary course of business and consistent with past practices;

(d) Investments constituting Swap Contracts permitted by Section 8.1(c);

(e) [Deleted];

(f) Investments constituting accounts receivable, trade debt and deposits for
the purchase of goods, in each case made in the ordinary course of business;

(g) [Deleted]; and

(h) [Deleted].

Notwithstanding the foregoing, in no event shall any Credit Party or any
Subsidiary make any Investment which results in or facilitates in any manner any
Restricted Payment not otherwise permitted under the terms of Section 8.4.

Section 4.18. Amendment of Section 8.8(a) (Financial Covenants). Section 8.8(a)
of the Credit Agreement is amended to read in its entirety as follows:

(a)The Company and its Subsidiaries shall:

(i) Maximum Consolidated Leverage Ratio. Maintain a Consolidated Leverage Ratio
not greater than 4.50:1.00, measured at the end of each Fiscal Quarter,
beginning with the Fiscal Quarter ending June 30, 2016, based on the four most
recent Fiscal Quarters for which financial information is available.

(ii) Minimum Liquidity. Maintain Liquidity of not less than $20 million at all
times, measured as of the end of each Fiscal Quarter, beginning with the Fiscal
Quarter ending June 30, 2016.

(iii) Minimum Consolidated Tangible Net Worth. Maintain a Consolidated Tangible
Net Worth, as measured at the end of each Fiscal Quarter, beginning with the
Fiscal Quarter ending June 30, 2016, in an amount of not less than the sum of
Two Hundred Twenty Eight Million Dollars ($228,000,000) minus the Specified
Impairment Losses plus fifty percent (50%) of all Consolidated Net Income of the
Company and its Subsidiaries earned after December 31, 2011 (eliminating any
effect on Consolidated Net Income in any applicable period as a result of the
Specified Impairment Losses) plus 100% of the proceeds of all issuances of
Equity Interests (common or preferred) of the Company and its Subsidiaries (on a
consolidated basis) received after December 31, 2011 (other than

 

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

17

--------------------------------------------------------------------------------

 

issuances in connection with the exercise by a present or former employee,
officer or director under a stock incentive plan, stock option plan or other
equity-based compensation plan or arrangement).

(iv) Consolidated EBITDA to Consolidated Interest Expense. Maintain, on a
consolidated basis, a ratio of Consolidated EBITDA to Consolidated Interest
Expense of not less than 2.50 to 1.00, measured at the end of each Fiscal
Quarter, based on the four most recent Fiscal Quarters for which financial
information is available.

(v) Minimum Consolidated Fixed Charge Coverage Ratio. Maintain a Consolidated
Fixed Charge Coverage Ratio of at least (i) 1.20:1.00, beginning with the Fiscal
Quarter ending June 30, 2016 through the Fiscal Quarter ending September 30,
2016, (ii) 1.05:1.00, for the Fiscal Quarter ending December 31, 2016, and (iii)
1.15:1.00, thereafter, measured at the end of each Fiscal Quarter based on the
four most recent Fiscal Quarters for which financial information is available.

(vi) Maximum Consolidated Loan-to-Value Percentage. Maintain at all times a
Consolidated Loan-to-Value Percentage of not greater than 70%.

Although the financial covenants contained in Sections 8.8(a)(i), (ii), (iii)
and (v) shall not be tested as of the Fiscal Quarters ending December 31, 2015
and March 31, 2016, the Company shall calculate and report the calculations of
each such financial covenant in each quarterly Compliance Certificate delivered
pursuant to Section 7.1(c).

Section 4.19. Amendment of Section  8.9 (Asset Sales). Section 8.9 of the Credit
Agreement is modified by amending subsection (b) thereof to read in its entirety
as follows:

(b) Asset Sales (other than with respect to Collateral), the proceeds of which
do not exceed $1,000,000 in any single transaction or series of related
transactions; provided the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof, with any reasonable
adjustments thereto in the context of the transaction (in each case, as
determined in good faith by the board of directors of the applicable Credit
Party (or similar governing body)).

Section 8.9 of the Credit Agreement is further modified by deleting the existing
subsection (c) thereof (describing permitted vessel swaps) and replacing it with
the word: "[Deleted]".

Section 4.20. Amendment of Section 9.1(c) (Events of Default). Section 9.1(c) of
the Credit Agreement is amended to read in its entirety as follows:

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in (i) Section 7.1, Section 7.2,
Section 7.5, Section 7.6, Section 7.8, Section 7.9, Section 7.10, Section 7.11,
Section 7.12, Section 7.13, or Section 8 of this Agreement, or (ii) the Sixth
Amendment.

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

18

--------------------------------------------------------------------------------

 

PART V

REPRESENTATIONS, WARRANTIES AND ADDITIONAL COVENANTS

Section 5.1. Representations and Warranties. The Borrowers hereby represent,
warrant and covenant to the Lenders that:

(a) other than the Designated Defaults, no Default or Event of Default exists
under any of the Credit Documents on and as of the date hereof;

(b) after giving effect to this Agreement, the representations and warranties of
the Borrowers contained in Section 6 of the Credit Agreement are true, accurate
and complete in all material respects on and as of the date hereof to the same
extent as though made on and as of such date except to the extent such
representations and warranties specifically relate to an earlier date (and
excluding the existence of the Designated Defaults);

(c) (i) the execution, delivery and performance by the Borrowers of this
Agreement are within each Borrower's respective powers and have been duly
authorized by all necessary action on the part of each Borrower; (ii) this
Agreement constitutes the legal, valid and binding obligation of each Borrower
enforceable against such Borrower in accordance with its terms; (iii) neither
this Agreement, nor the execution, delivery or performance by any Borrower
hereof (A) violates any law or regulation, or any order or decree of any court
or governmental authority; (B) conflicts with or results in the breach or
termination of, constitutes a default under or accelerates any performance
required by, any material indenture, mortgage, deed of trust, lease, agreement
or other instrument to which any Borrower or any of its respective Subsidiaries
is a party or by which any Borrower or any of its respective Properties or any
of its respective Subsidiaries, is bound; or (C) results in the creation or
imposition of any Lien upon any of the property or other assets owned by any
Borrower or any of its respective Subsidiaries;

(d) to the best knowledge of each Borrower, neither this Agreement nor any
certificate, written statement or other document furnished to the Administrative
Agent, the Collateral Agent or any Lender by any Borrower in connection with
this Agreement, the Credit Agreement or any other Credit Document contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or in any Credit Document not
misleading; and there is no fact known to any Borrower that such Borrower has
not disclosed in writing to the Administrative Agent and the Lenders that
materially adversely affects or, so far as the Borrowers can reasonably foresee,
will materially adversely affect the properties, or financial or other condition
of the Borrowers or the ability of the Borrowers to perform their obligations
hereunder and under the other Credit Documents; and

(e) the Company, the other Borrowers, and their respective Subsidiaries have
prepared the 2015 Restructuring Plan, independently and without reliance upon or
direction of the Lenders, the Administrative Agent or the Collateral Agent, or
any of their respective agents, consultants, employees or representatives. The
2015 Restructuring Plan has been prepared by the Company, the other Borrowers,
and their respective Subsidiaries based on such information as they deem
appropriate, making their own analyses and business judgments regarding the
restructuring of their respective operations as reflected therein and making
their own independent decisions to implement

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

19

--------------------------------------------------------------------------------

 

the actions indicated therein. The Board of Directors of the Company has
approved the 2015 Restructuring Plan.

Section 5.2. Covenants Regarding Sales of Collateral. The applicable Borrowers
shall:

(a) complete the sale of the vessels Peggy Palmer and Naida Ramil by no later
than December 22, 2015, with aggregate Net Cash Proceeds of not less than
$1,800,000, and the payment of 100% of such Net Cash Proceeds directly to the
Collateral Agent by December 22, 2015 to effect release of the respective first
preferred ship mortgages;

(b) complete the sale of the assets of FSI by no later than December 22, 2015,
with aggregate Net Cash Proceeds of not less than $4,500,000, and the payment of
100% of such Net Cash Proceeds directly to the Collateral Agent by December 22,
2015 to effect release of its Liens on such assets; and

(c) complete the disposition and early termination of the Intermarine Contracts
by no later than December 15, 2015, with aggregate Net Cash Proceeds of not less
than $9,000,000, and the payment of 100% of such Net Cash Proceeds as follows:
$3,000,000 upon receipt but not later than November 6, 2015 (which payment was
timely made by Waterman and received by the Administrative Agent and the
Lenders), $4,000,000 upon receipt but not later than December 22, 2015, and
$2,000,000 upon the earlier of (a) the sale or other disposition of the Glovis
Countess and (b) December 31, 2015.

Section 5.3. Covenants Regarding Sales of Other Designated Assets and HQ
Facility.

(a) Within two (2) Business Days of the sale or other disposition of any of the
Other Designated Assets, the applicable Borrower or its applicable Subsidiary
shall cause to be paid to the Administrative Agent, for the benefit of the
Lenders, an amount equal to the Pro Rata Allocation Percentage of such sale or
other disposition multiplied by the difference between (i) the amount of Net
Cash Proceeds from each such sale less (ii) the Capital Reserve Amount for each
such Other Designated Asset. The Company shall provide the Administrative Agent,
along with such payment, an accounting and calculation of the amount of such
payment, in form, detail and substance reasonably satisfactory to the
Administrative Agent, certified by the chief financial officer of the Company to
be true and correct in all material respects. All such amounts paid to the
Administrative Agent shall be applied to the Term Loan A in direct order of
maturities thereunder, beginning with the principal payment of $4,125,000 due on
March 15, 2016.

(b) Upon the sale or other disposition of the HQ Facility (including any Sale
and Leaseback Transaction with respect thereto), the Company shall comply with
the terms and conditions of the HQ Mortgage and cause to be paid to the
Collateral Agent, for the benefit of the Lenders, an amount equal to the
Lenders' Pro Rata Allocation Percentage of such sale or other disposition
multiplied by the amount of the Net Cash Proceeds thereof. The Company shall
provide the Collateral Agent, along with such payment, an accounting and
calculation of the amount of such payment, in form, detail and substance
reasonably satisfactory to the Collateral Agent, certified by the chief
financial officer of the Company to be true and correct in all material
respects. All such Net Cash Proceeds from the sale or other disposition of the
HQ Facility which are paid to the Collateral Agent shall be applied to prepay
the Term Loan A in inverse order of maturities.

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

20

--------------------------------------------------------------------------------

 

Section 5.4. Covenants Regarding Financing Construction of HQ Facility. From and
after the Sixth Amendment Effective Date, the Company (and its Subsidiaries)
shall not make any cash payments or other cash distributions for the
construction (or related expenses and capital expenditures) associated with the
HQ Facility other than to the extent such payments or other distributions have
been financed by the general contractor or are the proceeds of construction
financing otherwise permitted under the Credit Agreement; provided, however,
that the Company or its Subsidiaries may make cash payments of regularly
scheduled interest, when and as due, required under any such permitted
construction financing.

Section 5.5. Post-Closing Matters.

(a)Within thirty (30) calendar days after the Effective Date (as defined below):

(i) Each of the Borrowers shall execute and deliver to the Collateral Agent
deposit account control agreements and any other documents reasonably requested
by the Collateral Agent, in each instance in form and substance reasonably
satisfactory to the Collateral Agent, for any Deposit Accounts (as defined in
the UCC in effect in the State of New York), investment accounts, and securities
accounts maintained at institutions or Persons other than the Lenders and having
an average daily balance in excess of $100,000; provided, however, the Borrowers
shall not be required to provide any such agreements with respect to any of the
Borrowers' disbursement deposit accounts the funds in which are used solely to
pay salaries and wages, employee benefits, or workers' compensation claims.

(ii) Each Borrower shall execute and deliver to the Collateral Agent a pledge
and security agreement (in form and substance satisfactory to the Collateral
Agent) granting to the Collateral Agent, for the benefit of the Lenders, a first
priority Lien on all of each such Borrower's Equity Interests in each of its
respective domestic Subsidiaries; provided, however, that to the extent any
Borrower is subject to currently valid and binding contractual obligations
prohibiting its granting of Liens on the Equity Interests of its domestic
Subsidiaries, then to such extent such Borrower shall be excused from complying
with the requirements of this Section 5.5(a)(ii); provided further, that upon
the termination or expiration of any such contractual prohibitions which
preclude any grant of such Liens, such Borrower shall execute and deliver to the
Collateral Agent, within thirty (30) days of such termination, a pledge and
security agreement (in form and substance satisfactory to the Collateral Agent)
completing the grant of such Liens on such Borrower's Equity Interests in its
domestic Subsidiaries not previously delivered.

(b)Within fifteen (15) calendar days after the Effective Date, the Company shall
provide

the Administrative Agent true and complete copies of all agreements, waivers,
amendments or other similar documents or instruments executed by and between the
Company (and any of its Subsidiaries) and any holders of the Other Designated
Indebtedness in connection with the waiver, amendment or modification of any
provisions or agreements governing any of the Other Designated Indebtedness.

(c)Immediately following the Effective Date, the Company and the other Borrowers

shall cooperate with the Collateral Agent to arrange promptly for and permit the
Collateral Agent

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

 

21

--------------------------------------------------------------------------------

 

and its representatives or agents to conduct physical inspections, audits,
surveys and appraisals of all of the vessels comprising the Collateral, all at
the expense of the Borrowers; provided that the Collateral Agent and the
Borrowers shall cooperate to prevent such inspections, audits, surveys and
appraisals from becoming materially disruptive to the operation of the vessels.

(d) In implementing the 2015 Restructuring Plan, the Company and its
Subsidiaries shall cause the following vessels, which comprise the collateral
for the ING Facility, to be sold in accordance with its 2015 Restructuring Plan
for an aggregate minimum sales price of $51,000,000 by no later than February
28, 2016: UBC Hamburg, UBC Houston, Bulk Americas and Bulk Australia. The Net
Cash Proceeds of such sales shall be treated in accordance with the other terms
hereof.

(e) Upon the repayment in full of the applicable Borrowers' outstanding
Indebtedness under the Green Cove Charter Agreement, as contemplated in the 2015
Restructuring Plan, the Company shall cause the Green Cove to remain a United
States flagged vessel owned by Central Gulf, and Central Gulf shall not grant
any preferred ship mortgage or other Lien upon the Green Cove without the prior
written consent of the Required Lenders.

Section 5.6.Covenant Incorporation. In the event that the Company or any of its

Subsidiaries is bound by or shall enter into any agreement relating to the Other
Designated Indebtedness, and such agreement contains any affirmative or negative
covenant or event of default (or similar provisions) which, in the sole judgment
of the Administrative Agent or the Required Lenders, is more restrictive on the
Company or any of its Subsidiaries than the affirmative and negative covenants
and events of default contained in the Credit Agreement or other Credit
Documents, or is different from the subject matter of such covenants and events
of default (each such provision, a "Specified Provision"), then this Agreement
shall be deemed, without any further action on the part of the Administrative
Agent, the Lenders or the Credit Parties, to be amended automatically to
incorporate herein and independently include such Specified Provisions mutatis
mutandis. No waiver or easing of any such Specified Provision in any agreement
relating to the Other Designated Indebtedness shall be effective with respect to
such incorporated Specified Provision in this Amendment unless the Required
Lenders shall separately waive or agree to such modification.

PART VI

AMENDMENT AND ADMINISTRATION FEES

In consideration of the Lenders' granting the waiver of the Designated Defaults
as provided in Section 2.2 hereof, providing the consents set forth in Part III
hereof, and making amendments to the Credit Agreement as provided herein, the
Borrowers shall pay to the Administrative Agent, for the account of each Lender
whose signature appears below (each a "Consenting Lender"), a waiver and
amendment fee in the amount equal to 2.00% multiplied by the sum of the
Revolving Commitment and the outstanding principal amount of the Term Loan A of
each such Consenting Lender, with such fee being fully earned and non-refundable
upon the Effective Date (as defined below) (the "Amendment Fee"). Such Amendment
Fee shall be payable in two installments: (A) one installment (the "First
Amendment Fee Installment"), in an amount equal to 1.00% multiplied by the sum
of the Revolving Commitment and the outstanding principal amount of the Term
Loan A of each such Consenting Lender as of the Effective Date, shall be due on
the Effective Date; and (B) the

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

 

22

--------------------------------------------------------------------------------

 

second installment (the "Second Amendment Fee Installment"), in an amount equal
to 1.00% multiplied by the sum of the Revolving Commitment and the outstanding
principal amount of the Term Loan A of each such Consenting Lender in effect as
of March 31, 2016, shall be due and payable on March 31, 2016; provided,
however, in the event that the Obligations have been paid in full in cash and
all Commitments have been terminated on or before March 31, 2016, the Second
Amendment Fee Installment shall be waived in its entirety for all Consenting
Lenders. In addition, the Borrowers shall pay to the Administrative Agent, for
the account of each Consenting Lender, to be shared pro rata among the
Consenting Lenders based on the relative amounts of their aggregate Commitments,
a quarterly administration fee (the "Administration Fee") in the amount of
$100,000.00 per Fiscal Quarter, with each such payment thereof being due and
payable on the last Business Day of each Fiscal Quarter, beginning as of
December 31, 2015. The Administration Fee shall be fully earned and
non-refundable on the Effective Date and subsequently on the first Business Day
of each Fiscal Quarter thereafter and shall continue to be earned until all of
the Obligations have been repaid in full in cash. The Amendment Fee and the
Administration Fee shall constitute Obligations under the Credit Documents and
the Collateral Documents.

PART VII

CONDITIONS TO EFFECTIVENESS

Section 7.1. Effective Date. This Agreement shall be and become effective as of
the date hereof (the "Effective Date") when all of the conditions set forth in
this Section 6.1 shall have been satisfied on or before November 13, 2015:

7.1Execution of Agreement. The Administrative Agent shall have received duly

executed counterparts of this Agreement, when taken together, bear the
authorized signatures of each of the Borrowers, the Administrative Agent and the
Lenders constituting at least the Required Lenders;

7.2Payment of Amendment Fee. The Administrative Agent shall have received,

in immediately funds, the First Amendment Fee Installment for the account of the
Consenting Lenders;

7.3Out-of-Pocket Costs. The Borrowers shall have paid any and all out-of-

pocket costs (to the extent invoiced in a summary statement) incurred by the
Administrative Agent or its counsel, including the reasonable fees and expenses
of (a) Moore & Van Allen PLLC, as counsel to the Administrative Agent, and (b)
Gulf Atlantic Capital Corporation (the "Consultant").

7.4HQ Mortgage. The Collateral Agent shall have received the fully executed

mortgage (the "HQ Mortgage"), in recordable form, with respect to the HQ
Facility, in form and substance satisfactory to the Collateral Agent. Such
mortgage shall encumber all of the Company's then-existing right, title and fee
simple interest in the HQ Facility for the ratable benefit of the Lenders and
the holders of the Other Designated Indebtedness. Such mortgage may be subject
to any other permitted Liens or encumbrances of record existing at such time;
provided, however, such mortgage shall provide that any payments or other
proceeds from the sale or disposition of the HQ Facility (after providing for
any payments to lienholders required to satisfy any prior

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

 

23

--------------------------------------------------------------------------------

 

Liens on the HQ Facility) shall be allocated among the Lenders and the
respective holders of the Other Designated Indebtedness in accordance with their
then-existing Pro Rata Allocation Percentages.

7.5Resolutions.The Administrative Agent shall have received certified

copies of the resolutions of the boards of directors of the Company and the
other Borrowers (a) approving the 2015 Restructuring Plan and (b) the
transactions contemplated in connection with this Agreement.

PART VIII

MISCELLANEOUS

Section 8.1.Cross-References. References in this Agreement to a Section are,
unless

otherwise specified or the context otherwise requires, to the corresponding
Section of this Agreement.

Section 8.2. Instrument Pursuant to Credit Agreement. This Agreement is a Credit
Document and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Credit Documents. Except as expressly set forth in this Agreement, the Credit
Documents and all of the obligations of the Borrowers thereunder, the rights of
the Lenders, Administrative Agent and Collateral Agent thereunder, and the Liens
created thereby, remain in full force and effect. This Agreement and the Credit
Documents are intended by the Lenders and the Borrowers as a final expression of
their agreement with respect to the subject matters contained herein and therein
and are intended as a complete and exclusive statement of the terms and
conditions of that agreement. From and after the Effective Date of this
Agreement, all references in each Credit Document to the "Credit Agreement"
shall mean the Credit Agreement as amended by this Agreement.

Section 8.3. No Novation. Nothing contained in this Agreement shall be deemed to
constitute a novation of the Credit Documents, nor impair any Lien granted to
the Collateral Agent or any Lender thereunder, nor release any obligor from
liability for any of the Obligations, nor constitute a waiver of any provision
thereof, except as specifically and expressly set forth in this Agreement.

Section 8.4.Costs and Expenses. The Borrowers hereby agree to pay on demand all
costs

and expenses (including without limitation the reasonable fees and expenses of
counsel) incurred by the Administrative Agent and Collateral Agent in connection
with the negotiation, preparation, administration, execution, and delivery of
this Agreement and the administration, enforcement or preservation of any rights
and remedies of the Lenders hereunder and under the Credit Documents (including
without limitation any such fees and expenses subsequently incurred by the
Lenders, whether in any subsequent bankruptcy or insolvency proceeding involving
the Borrowers or otherwise). Without limiting the generality of the foregoing,
the Borrowers shall pay on a monthly basis, within five (5) Business Days of
their receipt of written summary invoices (a) the reasonable documented fees and
expenses of counsel to the Administrative Agent and Collateral Agent and (b) the
reasonable documented fees and expenses of the Consultant.

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

 

24

--------------------------------------------------------------------------------

 

Section 8.5.Release of Claims. Each of the Borrowers, on behalf of its
respective

directors, officers, shareholders, employees, attorneys, successors, assigns and
representatives, hereby releases the Administrative Agent, the Collateral Agent
and each Lender and their respective affiliates, directors, officers,
shareholders, employees, attorneys, consultants, successors and assigns and
representatives (collectively, the "Released Parties") from the following,
whether arising from or in connection with any of the Obligations, this
Agreement or any of the Credit Documents or otherwise prior to the Effective
Date: (i) damages, claims, liabilities, causes of action, contracts, or
controversies of any type, kind, nature, description or character; (ii) breaches
of contract or duty of any other type of relationship; (iii) acts or omissions,
misfeasance or malfeasance; and (iv) commitments or promises of any type made
prior to the date hereof (the matters described in the preceding clauses (i)
through (iv) being referred to collectively as the "Claims"), whether or not the
Claims are liquidated or unliquidated, which in any way arise out of, or relate
to, the Credit Documents or any failure of any of the Released Parties to honor
any prior commitment or any documents, agreements or other instruments in any
way related to the Credit Documents.

Section 8.6.Counterparts, Effectiveness, Etc. This Agreement may be executed by
the

parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.

Section 8.7.Captions. The captions in this Agreement are inserted only as a
matter of

convenience and for reference and in no way define, limit or describe the scope
of this Agreement or any provision hereof.

Section 8.8. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

Section 8.9.Successors and Assigns. This Agreement shall be binding upon and
inure to

the benefit of the parties hereto and their respective successors and assigns.

Section 8.10. Authorization to Execute HQ Mortgage. The undersigned Lenders
hereby authorize the Collateral Agent to execute and deliver the HQ Mortgage and
any other documents, instruments or agreements which, in the Collateral Agent's
discretion, are reasonably necessary to effect or complete the implementation
thereof.

International Shipholding Corporation Waiver, Consent and Sixth Amendment
Agreement

[Remainder of this page intentionally left blank.]

 





25

--------------------------------------------------------------------------------

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the day and year first above
written.

 

 

BORROWERS:

 

INTERNATIONAL SHIPHOLDING CORPORATION

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer



 

ENTERPRISE SHIP COMPANY, INC.

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

SULPHER CARRIERS, INC.



By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

C G RAILWAY, INC.



By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

CENTRAL GULF LINES, INC



By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

WATERMAN STEAMSHIP CORPORATION



By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer



 

COASTAL CARRIERS, INC

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

 

 

 





26

--------------------------------------------------------------------------------

 

N. W. Johnsen & CO., INC.

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

LMS SHIPMANAGEMENT, INC.

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

U.S. UNITED OCEAN SERVICES, LLC

BY: COASTAL CARRIERS, INC., its sole member

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

MARY ANN HUDSON, LLC

BY: U.S. United  Ocean  Services, LLC, its sole member

BY: Coastal  Carriers, INC., its sole member

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

SHEILA MCDEVITT, LLC

BY: U.S. United  Ocean  Services, LLC, its sole member

BY: Coastal  Carriers, INC., its sole member

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

TOWER, LLC

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Authorized Representative

 

FRASCATI SHOPS, INC

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

 





27

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT

AND COLLATERAL AGENT:

REGIONS BANK, as Administrative Agent and Collateral Agent

 

By:/s/ N. Ronald Downey III

Name: N. Ronald Downey III

Title: Senior Vice President

 

 

 

 

LENDERS:

 

REGIONS BANK,

As a Lender

 

By:/s/ N. Ronald Downey III

Name: N. Ronald Downey III

Title: Senior Vice President

 

 

BRANCH BANKING AND TRUST COMPANY,

As a Lender

 

By:/s/ Mary McElwain

Name: Mary McElwain

Title: Senior Vice President

 

 

CAPITAL ONE, N.A.,

As a Lender

 

By:/s/ Robert Johnson

Name: Robert Johnson

Title: Vice President

 

 

WHITNEY BANK,

As a Lender

 

By:/s/ John Lee

Name: John Lee

Title: Vice President





28

--------------------------------------------------------------------------------

 



Schedule “A”

 

Other Designated Assets

 

 

 

 

Vessels

Description

Comment

UBC Houston

Handysize bulk carrier

Owned by Dry Bulk Australia, Ltd

UBC Hamburg

Handysize bulk carrier

Owned by Dry Bulk Australia, Ltd

Bulk Americas

Supramax bulk carrier

Owned by Dry Bulk Americas, Ltd

Bulk Australia

Capesize bulk carrier

Owned by Dry Bulk Australia, Ltd

Oslo Wave

Ice-strengthened cargo carrier

Owned by LCI Shipholdings, Inc

 

 

 

 

 

 

Other Assets

Description

Comment

Saltholmen Shipping Ltd

Minority equity interest

Owned by LCI Shipholdings, Inc

Brattholmen Shipping Ltd

Minority equity interest

Owned by LCI Shipholdings, Inc

Oslo Bulk Shipping AS

Minority equity interest

Owned by Bulk Shipholding, Inc

Oslo Bulk Holding Pte

Minority equity interest

Owned by Bulk Shipholding, Inc

PTFI/MPV notes

Indonesian Assets/section 3.11

Owned by International Shipholding Corporation

 

 

Capital Reserve Amounts:

 

The Company shall be permitted to retain for working capital purposes from the
sale or other disposition of the Other Designated Assets (after the satisfaction
of any Indebtedness secured by such assets) the following amounts: (i) from the
sale of UBC Houston, UBC Hamburg, Bulk Americas, and Bulk Australia, an
aggregate retained reserve equal to $2 million; (ii) from the sale of the
minority interests in Saltholmen Shipping Ltd. and Brattholmen Shipping Ltd., an
aggregate retained reserve equal to $5 million; and (iii) from the sale of the
minority interests in Oslo Bulk Shipping AS and Oslo Bulk Holding Pte, an
aggregate retained reserve equal to $5 million (collectively, the "Capital
Reserve Amounts"). No such Capital Reserve Amounts shall apply or exist with
regard to the remaining Other Designated Assets.





29

--------------------------------------------------------------------------------

 



Schedule "B"

 

Description of HQ Facility

 

 

Nine (9) certain lots or parcels of ground, together with all the buildings and
improvements thereon, situated in the Parish of Orleans, State of Louisiana, and
being designated as Lots E, F, 16, 17, 18, 19, 20, 21 and 22, as shown on the
map prepared by Dading, Marques & Associates, LLC entitled "ALTA/ACSM Survey of
Lots E, F, 16, 17, 18, 19, 20, 21 & 22, Square 20, First District, City of New
Orleans, Orleans Parish, Louisiana," dated February 3, 2014, a copy of which is
attached to Cash Sale dated and recorded February 26, 2014 at N.A. #2014-07800,
CIN 550596, official records of Orleans Parish, Louisiana, more particularly
described as follows:

 

Commencing at the furthermost corner of St. Joseph Street and South Peter Street
and being the point of beginning, then measure in a northerly direction along
the east right of way line of S. Peter Street a distance of 185.2.2 title,
185.4.5 actual to a point; thence measure in a easterly direction at an angle to
the left of 74 degrees, 27' 42" a distance of 125.7.0 title, 125.10.5 actual to
a point on the west right of way line of Fulton Street; then measure in a
southerly direction at an angle to the left of 105 degrees 51' 18" a distance of
185.5.6 title, 185.9.6 actual to a point on the north right of way line of St.
Joseph Street; thence measure in a westerly direction at an angle to the left of
74 degrees 05' 00" a distance of 126.11.6 to the point of beginning.



30

--------------------------------------------------------------------------------